Citation Nr: 0825888	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-39 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the 
National Guard from April 1964 to September 1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of that hearing is associated with the claims file.

Subsequent to his Travel Board hearing in April 2008, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
bilateral hearing loss is causally related to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

A VA notice and duty to assist letter in January 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as this letter informed the appellant of 
what evidence was needed to establish the benefits sought, 
what VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records necessary to support the claims that are not in the 
possession of a Federal department or agency.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  VA treatment records, a VA 
examination report with medical opinion, private medical 
opinions, and lay statements from the veteran and others have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter. 

In June 2006, the veteran indicated that he does not have any 
further evidence to submit to VA, or which VA needs to 
obtain.  At the April 2008 hearing, the veteran requested 
that the claim be held open for additional medical evidence.  
Since that time, the veteran has submitted private medical 
opinions on the relationship between his hearing loss and his 
military service.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131.

The term "active military , naval or air service" includes 
any period of inactive duty training during which the 
individual concerned was disabled or died from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  U.S.C.A. § 101(24).  

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis

With respect to Hickson element (1), the September 2006 VA 
medical examination documents bilateral hearing loss of 
sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  So Hickson element (1) has 
been satisfied for this claim.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss could 
satisfy this element on a presumptive basis if it had become 
manifest either during the veteran's service or within the 
one year presumptive period.  In this case, however, the 
veteran's audiometric test results at the time of separation 
were normal and the first documentation of his hearing loss 
is medical records from January 2006, decades after the 
veteran's separation from service.  Hickson element (2) 
therefore has not been met insofar as showing evidence of the 
initial manifestation of sensorineural hearing loss in 
service or within the one-year presumptive period following 
service.

With respect to the alternate requirement of an injury, the 
veteran contends in his April 2006 statement that his 
"hearing was affected adversely during basic training at 
rifle ranges and at summer camp artillery training."  The 
Board does not doubt that he, or for that matter any member 
of the United States military, would be exposed to noise in 
that capacity.  But this, alone, is not the same as being 
injured due to acoustic trauma and having resulting chronic 
disability.  That is to say, the veteran's mere participation 
in artillery training is not necessarily tantamount with 
injury to his ears caused by acoustic trauma.  He and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.

Thus, while not necessarily disagreeing that the veteran was 
exposed to loud noise during service, this does not in turn 
require the Board to accept the notion that acoustic trauma 
and resulting ear damage should be conceded.  There is no 
objective evidence that the veteran was exposed to hazardous 
levels of noise in the performance of his duties during 
service.  At his April 2008 hearing, the veteran stated that 
he wore earplugs during basic training; similarly he stated 
that he hunts recreationally once a year, again with hearing 
protection.  Thus, Hickson element (2) has not been satisfied 
for bilateral hearing loss.

In any event, even presuming that the veteran had noise 
exposure during his active service in the manner alleged, 
there still must be medical evidence etiologically linking 
his current bilateral hearing loss to his military service - 
and, specifically, to the acoustic trauma in question.  As 
with all questions, this must be answered based on an 
evaluation of the entire record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  In this 
case, the record is devoid of any objective evidence of 
acoustic trauma and/or injury to the ears in service.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The September 2006 VA 
examiner opined, following a review of the claims file, 
"[i]t is not likely the current loss was from noise exposure 
in the service since the veteran's hearing was normal at 
discharge."  In June 2008, after reviewing a private 
evaluation from January 2006, Dr. C.K. concluded, "[t]he 
hearing loss present could very easily to [sic] related to 
[the veteran's] noise exposure in the past."  Additionally, 
a June 2008 letter from Dr. J.P. references prior hearing 
tests, "which have showed severe high frequency hearing 
loss, which definitely could be a result of his noise 
exposure with his military experience." 

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's hearing disorder; 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator. . .  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's bilateral hearing loss.  
The Board notes the VA examiner reviewed the claims file and 
provided a rationale for his opinion that the veteran's 
hearing loss is unrelated to service.  The VA examiner 
specifically cites the veteran's audiometric test results at 
the time of separation which show clinically normal hearing.  
Although there was no hearing disability at the time of 
separation, the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Despite these 
considerations, the VA examiner still opined:

Exposure to either impulse sounds of continuous 
exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after the 
exposure to loud noise.  Impulse sounds may also 
damage the structure of the inner ear resulting in 
an immediate hearing loss.  Continuous exposure to 
loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the 
hearing does not recover completely form a 
temporary threshold shift, a permanent hearing loss 
exists.  Since the damage is done when exposed to a 
noise, a normal audiogram subsequent to that noise 
exposure would verify that the hearing had 
recovered without permanent loss.

By contrast, neither private doctor makes any reference to a 
review of the claims file.  Dr. C.K. mentions reviewing the 
audiological examination performed by her office in January 
2006 while Dr. J.P. refers generally to having seen the 
veteran in the ears, nose, and throat clinic.  Neither 
examiner mentioned the veteran's history of post-service 
noise exposure, as recounted during VA examination and at the 
hearing before the Board.  More importantly, neither private 
audiologist provided a rationale for determining that the 
veteran's hearing loss was related to his military service.  
It is clear that these opinions are based entirely on the 
veteran's report of noise exposure in service.  

The Board also finds that the use of equivocal words render 
the private doctors' opinions too speculative to be probative 
of a nexus with service.  Dr. C.K. uses the phrase "could 
very easily [be]" and Dr. J.P. opines that the veteran's 
hearing loss "definitely could be" a result of his military 
service.  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a plausible claim); 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).

Careful consideration has been given to the lay statements 
submitted into the record.  To the extent that the veteran 
himself contends that his hearing loss is related to service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the etiology of diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


